— In a proceeding to invalidate petitions designating Sally A. O’H-earn as a candidate of the Ratepayers Against LILCO Party in the general election to be held on November 5, 1985 for County Legislator, the appeal is from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), dated November 2, 1985, which, inter alia, granted the application.
Judgment affirmed, without costs or disbursements. No opinion. The stay granted in the order to show cause dated November 3, 1985 is hereby vacated. Mangano, J. P., Brown, Lawrence and Kooper, JJ., concur.